The Court did not intend by its decree to limit the defendant's right of way as set forth in the petition.
The whole extent of the right of way fixed by statute remains unaffected by the judgment, except in so far as it has been broken into by the lands actually covered by the structures of the defendant, described in the complaint. The litigation related solely to the land so occupied, and could not result in restricting, or in any *Page 40 
wise determining the rights of the plaintiff to any other land covered by its right of way of one hundred feet on each side of the track.
The petition is therefore dismissed.